                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL and SHAVONNE TONNES,                         CASE NO. C18-0468-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    U.S. GOLDEN EAGLE FARMS, LP,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation to establish a briefing
18   schedule (Dkt. No. 19). Finding good cause, the Court ADOPTS the parties’ stipulation. With
19   regard to Plaintiffs’ motion for partial summary judgment (Dkt. No. 15) the Court ENTERS the
20   following briefing schedule:
21                        Event                                           Deadline
22    Defendant’s inspection of Plaintiffs’ property                    April 9, 2019
23     Defendant’s deposition of Plaintiffs’ expert              No later than May 7, 2019
24                Defendant’s response                                  May 20, 2019
25     Plaintiffs’ deposition of Defendant’s expert              No later than June 7, 2019
26                   Plaintiffs’ reply                                  June 17, 2019

     MINUTE ORDER
     C18-0468-JCC
     PAGE - 1
 1          The Clerk is DIRECTED to re-note Plaintiffs’ motion for partial summary judgment to

 2   June 17, 2019. The above briefing schedule does not alter any of the other deadlines established

 3   in the Court’s scheduling order. (See Dkt. No. 8.) The parties shall meet and confer to amend the

 4   above briefing schedule, as needed.

 5          DATED this 28th day of March 2019.

 6                                                         William M. McCool
                                                           Clerk of Court
 7
                                                           s/Tomas Hernandez
 8
                                                           Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0468-JCC
     PAGE - 2
